Putnam Investments One Post Office Square Boston, MA 02109 April 15, 2016 Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Putnam Investment Funds, (the “Trust”), (Reg. Nos. (33-56339) (811-07237) on behalf of its Putnam Capital Opportunities Fund (the “Fund”) . Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, pursuant to Rule 497 under the Securities Act of 1933, as amended, an interactive data form with risk/return summary information that has been amended pursuant to a prospectus supplement of the Fund dated April 1, 2016. Any comments or questions concerning this filing should be directed to me at 1-800-225-2465, ext.11077. Very truly yours, /s/ Adina Sweet-Vickery Adina Sweet-Vickery Legal Product Specialist cc: Venice Monagan, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP
